Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2021 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoin claims 5-7. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Back (US Pub. No.: 2012/0055615 A1) discloses a method of applying elastic members comprising applying a first adhesive 250 to at least a portion of the first face 201 of the first web 200 or to at least a portion of the first face 301 of the second web 300;
applying at least one first elastic thread 500 on at least the portion of the first face 201 of the first web 200 or on at least the portion of the first face 301 of the second web 300 which includes the first adhesive 250
applying at least one second elastic thread 502 on at least the portion of the first face 701 of the third web 700 or to at least the portion of the first face 301 of the second web 300 which includes the second adhesive 260
applying a portion of the first face 301 of the second web 300 on the first face 201 of the first web 200, and fixing the first 200 and second webs 300 together such that the at least one first elastic thread 500 is partly sandwiched between the first faces 201, 301 of respective first and second webs 200, 300; such that the first pattern P1 extends over the first edge 203 of the first web 200 to form first loops 501 in the first elastic thread 500 which project in the cross-direction CD from the first edge 203 of the first web 200 (¶0150-0155; Fig. 1).

However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…positioning the first elastic member web, the second elastic member web, the first adhesive, the second adhesive, the third adhesive, and the discrete absorbent cores between the top sheet and the back sheet to define an absorbent insert web, wherein the first elastic member web and the second elastic member web are each positioned in an elongated condition and have a first pattern and a second pattern respectively, wherein the first and second patterns each have a curved portion and a straight portion, wherein the curved portions of the first pattern and the second pattern are aligned with the narrowed portion of the discrete absorbent cores, the discrete absorbent cores are positioned in a central portion of the absorbent insert web and are spaced apart in the direction of travel to define endseals between adjacent absorbent cores, the first elastic member web is positioned in a first lateral portion of the absorbent insert web and is in contact with both the first adhesive and the second adhesive in the hold zones and is in contact with the first adhesive, but not the second adhesive, in the release zones, the second elastic member web is positioned in a second lateral portion of the absorbent insert web and is in contact with both the first adhesive and the second adhesive in the hold zones and is in contact with the first adhesive, but not the second adhesive, in the release zones, weakening the absorbent insert web at lines of weakness between discrete absorbent cores to define discrete absorbent inserts, severing the first elastic .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746